Citation Nr: 1004307	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected 
posttraumatic stress disorder [PTSD], currently evaluated 30 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States 
Marine Corps from July 1968 to February 1970.  Service in 
the Republic of Vietnam is indicated by the record.  The 
Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which granted the Veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  The Veteran disagreed with the 
assigned rating and perfected his appeal by submitting a 
timely substantive appeal [VA Form 9] in April 2005.

In June 2007, the Board remanded the Veteran's claim for 
additional evidentiary development.  A supplemental 
statement of the case (SSOC) was issued by the VA Appeals 
Management Center (AMC) in June 2008 which continued the 
assigned 30 percent disability rating.

In a November 2008 decision, the Board denied the Veteran's 
claim for an increased disability rating for the service-
connected PTSD.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In September 2009, counsel for the Veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order 
of the Court dated September 18, 2009 granted the motion, 
vacated the Board's November 2008 decision, and remanded the 
case to the Board.

In an October 2009 letter, the Board provided the Veteran 
and his representative the opportunity to submit additional 
evidence and argument in support of the appeal.  
In response to the Board's letter, the Veteran's 
representative submitted additional argument, which has been 
associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.
REMAND

As was noted in the Introduction, the Board's November 2008 
decision denying the Veteran's claim of entitlement to an 
increased rating for his service-connected PTSD in excess of 
30 percent disabling was vacated and remanded by the Court. 

The September 2009 Joint Motion for Remand, as adopted by 
the Court's September 18, 2009 Order, indicated that the 
Board failed to consider the Veteran's complete VA claims 
file in rendering its decision.  Specifically, the parties 
stated that the Board only reviewed two of the three claims 
folders.  [It is unclear why the third volume was not 
available at the time of the Board's decision.]  The Joint 
Motion specifically directed the Board's attention to a June 
2008 Report of Contact, contained in the third claims 
folder, which reported that the Veteran entered residential 
psychiatric treatment at the Blue Ash Care Center on 
February 7, 2008.

The Board finds that this issue must be remanded in order to 
obtain any available treatment records from the Veteran's 
residential psychiatric treatment at the Blue Ash Care 
Center as such evidence is potentially relevant to the issue 
on appeal, entitlement to an increased disability rating for 
PTSD..

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.	VBA should contact the Veteran and 
request that he identify any relevant 
recent hospitalization, medical 
examination and treatment records.  
Notwithstanding the Veteran's response, 
VBA should take appropriate steps to 
secure treatment records from Blue Ash 
Care Center and associate them with the 
Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems 
necessary, VBA should then 
readjudicate the Veteran's claim.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the Veteran and his representative, 
if any, with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


